Citation Nr: 0947237	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from October 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed variously throughout the 
appeal period as having bilateral chronic venous stasis, 
lymphedema, elephantiasis verrucosa nostra, and venous 
insufficiency status post vein ligation during military 
service in Italy in 1963.

According to the Veteran in statements in support of his 
claim, he underwent a bilateral vein stripping surgical 
procedure while stationed in Vicenza, Italy in either 1962 or 
1963.  History provided by the Veteran during VA outpatient 
treatment in March and December 2004, prior to filing for 
service connection, affirms the history of vein stripping 
(ligation) in the 1960's, while stationed in Italy.  

The Board notes that there is a March 2007 formal finding of 
unavailability of the Veteran's service treatment records.  
Also, multiple requests have also been made to the field 
hospital identified by the Veteran as the site of the 
surgical procedure, but negative responses resulted.

The Veteran's has identified a VA doctor, Dr. P., as his 
primary physician in an April 2006 correspondence letter.  VA 
treatment records from March 2004 to February 2006 are of 
record.  VA treatment records from December 2004 reflect that 
the Veteran has reported no intervening medical treatment 
between discharge from service in 1964 until he began 
treatment at VA in March 2004.

Given the lack of service treatment records, the Veteran's 
assertion that he was given a bilateral vein stripping 
procedure during service, and the Veteran's current 
diagnoses, the Board finds that a medical examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request information 
regarding any medical treatment he may 
have sought during the period of time from 
1964 (his discharge from service) and 
March 2004 (when he began VA treatment).  
The RO/AMC should obtain all necessary 
waivers in order to obtain any records so 
noted on the Veteran's behalf, and should 
notify the Veteran if they are unable to 
secure those documents in order for the 
Veteran to attempt to secure them on his 
own behalf.  

2.  The RO/AMC should request further 
information from the Veteran regarding any 
ongoing medical treatment.  Specifically, 
the RO/AMC should request information 
regarding any ongoing private medical 
treatment he might be receiving.  Those 
records should be obtained, after the 
appropriate waiver is procured, and the 
Veteran should be notified if VA is unable 
to obtain those records on his behalf.  

Also, the RO/AMC should obtain any and all 
relevant ongoing treatment records, since 
February 2006, from the Providence, Rhode 
Island VA Medical Center (VAMC), or any 
other VA treatment facility identified by 
the Veteran.

3.  The RO/AMC should then schedule the 
Veteran for a VA examination with an 
appropriate medical professional to 
determine the nature and etiology of the 
Veteran's claimed bilateral varicose veins 
of the lower extremities.  All necessary 
tests and studies should be conducted, and 
all clinical manifestations should be 
reported in detail. The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.

Following review of the file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any lower 
extremity disabilities found, particularly 
chronic venous stasis, elephantiasis 
verrucosa nostra, lymphedema, and/or 
venous insufficiency.  

Additionally, the examiner should 
determine, if possible, whether there is 
objective evidence that the Veteran had a 
bilateral vein stripping procedure during 
service as he has asserted.  

The examiner should then provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percept probability) that any current 
diagnosis, to include chronic venous 
stasis, elephantiasis verrucosa nostra, 
lymphedema, and/or venous insufficiency, 
arose during service or is otherwise 
related to service, including the vein 
stripping procedure.  

A rationale for any opinion expressed 
should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
with respect to the service connection for 
bilateral varicose veins of the lower 
extremities.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


